Dewey, J.
Waiving the consideration of the question whether, upon the facts stated as to the actual appearance of the party before a magistrate and the taking of the oath, there would be any breach of the recognizance, and whether, in the absence of any special requirement to that effect in the recognizance, it was incumbent upon the debtor to give notice to the creditor, in order to comply with its stipulation, it seems to the court that enough was done to perform that duty, and to estop the creditor from avoiding the discharge for want of proper notice of the time and place of appearing before the magistrate. It is true that the notice was directed to the “ Mutual Life and Fire Insurance Company,” whereas the true name of the creditors was the “ Mutual Safety Fire Insurance Company.” But this corresponded with the form of the recognizance actually taken by the magistrate, which is made the subject of the present action. The same error was made by the magistrate in drafting the notice as in the recognizance. It is only by an amended statement of the recognizance, made after the action was instituted, that the recognizance is made to differ from the notice, in the name of the creditors. The notice in this form was sent in a letter to the attorney of the creditor by the arresting officer in due season, and the receipt acknowledged by a letter from the attorney of the creditors, and the terms of the letter thus sent to the officer show notice duly received of the proposed examination of the debtor.
*150Under the circumstances of this case, the plaintiffs cannot object properly to the form of the notice, and the mode of the service was assented to by the attorney by his letter to the offi cer whose duty it was to serve the same.

Judgment for the defendants.